ORDER

PER CURIAM.
Anthony Esposito appeals the judgment entered by the Circuit Court of Lincoln County, following a jury trial, convicting him of one count of attempt to manufacture a controlled substance, in violation of Section 195.211, RSMo 2000,1 and one count of possession of a controlled substance, in violation of Section 195.202. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.